IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39518

STATE OF IDAHO,                                 )     2013 Opinion No. 18
                                                )
       Plaintiff-Respondent,                    )     Filed: March 21, 2013
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
LEVON FRED CORDINGLEY,                          )
                                                )
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Kathryn A. Sticklen, District Judge; Hon. Thomas P. Watkins,
       Magistrate.

       Decision, on intermediate appeal, affirming magistrate’s order denying motion to
       dismiss possession of marijuana and paraphernalia charges, affirmed.

       Ellsworth, Kallas & DeFranco, P.L.L.C.; Joseph L. Ellsworth, Boise, for
       appellant.

       Hon. Lawrence G. Wasden, Attorney General; Nicole L. Schafer, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________
GUTIERREZ, Chief Judge
       Levon Fred Cordingley appeals from the district court’s intermediate appellate decision
affirming the magistrate’s denial of his motion to dismiss the possession of marijuana and
paraphernalia charges against him on the basis his right to religious freedom under the Idaho
Free Exercise of Religion Protected Act (FERPA), Idaho Code §§ 73-401 to 73-404, was
violated by enforcement of the controlled substances statutes. For the reasons set forth below,
we affirm.
                                               I.
                                 FACTS AND PROCEDURE
       In February 2008, Cordingley was arrested after officers found him in possession of
marijuana and related paraphernalia. He was cited for possession of marijuana, I.C. § 37-2732,
and marijuana paraphernalia, I.C. § 37-2734A. He filed a motion to dismiss the charges, arguing


                                               1
his possession of the drug and associated paraphernalia was an exercise of his religion and,
therefore, protected under the FERPA. At a hearing before the magistrate on the motion,
Cordingley testified he was the founder of the Church of Cognitive Therapy (COCT), established
specifically for the use of marijuana as a “sacrament.”
       The magistrate issued an order denying the motion to dismiss, determining Cordingley
failed to meet his burden to show he was engaged in statutorily recognized religious practice
protected by the FERPA. Cordingley entered a conditional guilty plea to the charges, reserving
his right to appeal the denial of his motion to dismiss. On intermediate appeal, the district court
affirmed the magistrate’s ruling, also concluding the COCT did not constitute a “religion” for
purposes of the statute. 1 Cordingley now appeals.
                                                II.
                                           ANALYSIS
       Cordingley contends the district court erred in affirming the magistrate’s denial of his
motion to dismiss on the basis the controlled substances statutes violate his right to religious
freedom under the FERPA. On review of a decision of the district court, rendered in its appellate
capacity, we review the decision of the district court directly. State v. DeWitt, 145 Idaho 709,
711, 184 P.3d 215, 217 (Ct. App. 2008). We examine the magistrate record to determine
whether there is substantial and competent evidence to support the magistrate’s findings of fact
and whether the magistrate’s conclusions of law follow from those findings. Id. If those
findings are so supported and the conclusions follow therefrom and if the district court affirmed
the magistrate’s decision, we affirm the district court’s decision as a matter of procedure. Id.
       The operative provision of the FERPA states, in relevant part:
       73-402. Free exercise of religion protected.
       (1) Free exercise of religion is a fundamental right that applies in this state, even
       if laws, rules or other government actions are facially neutral.
       (2) Except as provided in subsection (3) of this section, government shall not
       substantially burden a person’s exercise of religion even if the burden results from
       a rule of general applicability.

1
       We note a judgment was not entered in this case until after the district court’s decision on
intermediate appeal. From the record on appeal, it appears the intermediate appeal was not in
compliance with Idaho Criminal Rule 54.1 governing appealable judgments and orders in
appeals from a magistrate to a district court. However, the appeal from the district court to the
Idaho Supreme Court is recognized under Idaho Appellate Rule 11(c)(10).


                                                 2
        (3) Government may substantially burden a person’s exercise of religion only if it
        demonstrates that application of the burden to the person is both:
        (a) Essential to further a compelling governmental interest;
        (b) The least restrictive means of furthering that compelling governmental
        interest.
        ....
        (5) In this section, the term “substantially burden” is intended solely to ensure
        that this chapter is not triggered by trivial, technical or de minimus infractions.

Additionally, the Act provides the following definitions in Idaho Code § 73-401:
        (1) “Demonstrates” means meets the burdens of going forward with evidence, and
        persuasion under the standard of clear and convincing evidence.
        (2) “Exercise of religion” means the ability to act or refusal to act in a manner
        substantially motivated by a religious belief, whether or not the exercise is
        compulsory or central to a larger system of religious belief.
        ....
        (5) “Substantially burden” means to inhibit or curtail religiously motivated
        practices.

        This Court exercises free review over the application and construction of statutes. State
v. Reyes, 139 Idaho 502, 505, 80 P.3d 1103, 1106 (Ct. App. 2003). Where the language of a
statute is plain and unambiguous, this Court must give effect to the statute as written, without
engaging in statutory construction. State v. Burnight, 132 Idaho 654, 659, 978 P.2d 214, 219
(1999); State v. Escobar, 134 Idaho 387, 389, 3 P.3d 65, 67 (Ct. App. 2000). The language of
the statute is to be given its plain, obvious, and rational meaning. Burnight, 132 Idaho at 659,
978 P.2d at 219. If the language is clear and unambiguous, there is no occasion for the court to
resort to legislative history or rules of statutory interpretation. Escobar, 134 Idaho at 389, 3 P.3d
at 67. When this Court must engage in statutory construction because an ambiguity exists, it has
the duty to ascertain the legislative intent and give effect to that intent. State v. Beard, 135 Idaho
641, 646, 22 P.3d 116, 121 (Ct. App. 2001). To ascertain such intent, not only must the literal
words of the statute be examined, but also the context of those words, the public policy behind
the statute, and its legislative history. Id.
        The legislative history of the FERPA makes it clear that in adopting the statute, the Idaho
legislature intended to adopt the “compelling interest test” contained in its federal counterpart,
the Religious Freedom Restoration Act (RFRA), which the United States Supreme Court held in




                                                  3
City of Boerne v. Flores, 521 U.S. 507, 536 (1997) was invalid as it applied to states. Statement
of Legislative Intent, 2000 Idaho Sess. Laws ch. 133, § 1. 2 Thus, as we recognized in State v.
White, 152 Idaho 361, 364-65, 271 P.3d 1217, 1220-21 (Ct. App. 2011), the Ninth Circuit’s
reference to the “compelling interest test” in interpreting the RFRA, is instructive:
       To establish a prima facie RFRA claim, a plaintiff must present evidence
       sufficient to allow a trier of fact rationally to find the existence of two elements.
       First, the activities the plaintiff claims are burdened by the government action
       must be an “exercise of religion.” Second, the government action must
       “substantially burden” the plaintiff’s exercise of religion. If the plaintiff cannot
       prove either element, his RFRA claim fails. Conversely, should the plaintiff
       establish a substantial burden on his exercise of religion, the burden of persuasion
       shifts to the government to prove that the challenged government action is in
       furtherance of a “compelling governmental interest” and is implemented by “the
       least restrictive means.” If the government cannot so prove, the court must find a
       RFRA violation.

Id. (quoting Navajo Nation v. U.S. Forest Serv., 535 F.3d 1058, 1068 (9th Cir. 2008) (internal
citations omitted)).
       Therefore, Cordingley must carry the burden of showing that Idaho’s controlled
substance statutes substantially burden his exercise of “religion” as protected by the statute. Our
review of whether he carried this burden, although largely factual in nature, presents mixed
questions of fact and law. White, 152 Idaho at 365, 271 P.3d at 1221. See also United States v.
Meyers, 95 F.3d 1475, 1482 (10th Cir. 1996). The meaning of the FERPA, including the
definitions as to what constitutes a substantial burden and the exercise of a “religious” belief, and
the ultimate determination as to whether the FERPA has been violated is reviewed de novo.
White, 152 Idaho at 365, 271 P.3d at 1221. Sincerity is a factual matter and, as with historical
and other underlying factual determinations, we defer to the lower court’s findings, reversing
only if those findings are clearly erroneous. Id. In addition, determining whether a person’s act
is substantially motivated by a “religious” belief requires determinations of fact. Id. See also
Toca v. State, 834 So. 2d 204, 209 (Fla. Dist. Ct. App. 2002) (discussing the issue of whether the


2
        Although the Idaho legislature stated it was adopting the compelling interest test of the
RFRA, it departed from the RFRA in a key manner by adopting a much broader definition of
“substantially burdens.” Thus, while the procedural interpretations of the RFRA are helpful,
certain substantive interpretations are inapplicable given the difference in Idaho’s statutory
language.


                                                 4
defendant was, in truth, motivated by religious belief). 3 Thus, although the issue of whether a
belief motivating a particular practice is “religious” is a question of law, the question of what
comprises the substantial motivation behind a defendant’s conduct--i.e., whether the defendant is
motivated by “religious” (as encompassed by the FERPA) or secular purposes--is a question of
fact to which we defer to the lower court unless its finding is clearly erroneous. White, 152
Idaho at 365, 271 P.3d at 1221.
       In denying Cordingley’s motion to dismiss, the magistrate first noted it was undisputed
that Cordingley’s beliefs were both sincerely held and substantially burdened by the applicable
controlled substances statutes. The magistrate then analyzed whether Cordingley’s beliefs are
“religious” such that the FERPA is implicated, relying on a multi-factor test utilized by the Tenth
Circuit Court of Appeals in Meyers, 95 F.3d 1475 to determine whether a particular set of beliefs
is “religious” under the RFRA. The magistrate surmised:


3
        RFRA case law has yielded three main interpretations of the statute’s substantial burden
prong: the compulsion test (limiting the applicability of the RFRA to practices that were
mandated or compelled by the claimant’s religion), the centrality test (requiring a claimant to
establish the burdened practice interfered with a central tenet of religious doctrine), and the
religious motivation test (only requiring a demonstration that the government prevented the
claimant from engaging in conduct both important to them and motivated by sincere religious
belief). Warner v. City of Boca Raton, 887 So. 2d 1023, 1033 (Fla. 2004); Steven C. Seeger,
Note, Restoring Rights to Rites: The Religious Motivation Test and the Religious Freedom
Restoration Act, 95 MICH. L. REV. 1472, 1474-75 (1997). By specifically defining “exercise of
religion” as conduct “‘substantially motivated’ by a religious belief, whether or not the exercise
is compulsory or central to a larger system of religious belief,” the Idaho legislature clearly
codified the latter of the three interpretations in the FERPA. I.C. § 73-401(2).
        The religious motivation test is generally considered the broadest of the three, as it allows
protection for both central and noncentral practices, extends protection to all religious groups,
and allows a court to forgo the difficult task of determining the importance of certain religious
practices in a claimant’s life. Warner, 887 So. 2d at 1033; Coronel v. Paul, 316 F. Supp. 2d 868,
878-79 (D. Ariz. 2004). However, the test does outline key limitations. First, it requires the
claimant to demonstrate that religion principally motivated the activity in question. Coronel, 316
F. Supp. 2d at 879; Rouser v. White, 944 F. Supp. 1447, 1455 (E.D. Cal. 1996). Such an inquiry
into a person’s state of mind, several courts have noted, is not unusual--the law frequently
requires proof of a state of mind and the fact such proof is always circumstantial has not
constituted an insurmountable barrier to conviction for specific intent crimes or liability for
malicious conduct. See Rouser, 944 F. Supp. at 1455. Second, courts are not forced to accept
the individual’s assertion without further inquiry. Coronel, 316 F. Supp. 2d at 879; Seeger,
supra at 1502 n.153. On the contrary, the court must determine whether a litigant is sincere in
her religious objection to a government policy. Seeger, supra at 1502 n.153.


                                                 5
               As Cordingley explained, the COCT is a community within with an
       emphasis on spirituality, rather than an emphasis on any particular religious
       beliefs. The goal is to attain enlightenment. This enlightenment can be had by
       Catholics, Jews, and even atheists. The only connecting fiber among the various
       members is their use of marijuana to help them in this pursuit. Despite some of
       the trappings of religion, this is nothing more than a basic philosophical belief that
       such use will help with enlightenment. This Court believes that more is required
       to establish religious beliefs that are protected under Idaho law.

       On intermediate appeal, the district court affirmed the magistrate’s denial of Cordingley’s
motion to dismiss, first indicating the magistrate did not err in utilizing Meyers as guidance into
its inquiry of whether Cordingley’s use of marijuana was “religious” in nature. The district court
then affirmed the magistrate’s finding that Cordingley had not carried his burden to show he was
engaging in a “religious” practice:
       Cordingley acknowledged that the Church of Cognitive Therapy is not so much a
       religion as it is a companion to religion. In reality, this church presents an
       ideology or philosophical belief as to how people can become spiritual or
       enlightened, but it does not have a comprehensive belief system with the
       trappings of a religion. There is no evidence that the church provides a belief
       system with answers to the problems and concerns that confront human beings or
       that it provides answers to questions about life, purpose, or death. The church
       does not promote a moral code or rely on any one set of teachings. Instead, the
       church provides a sacrament that is to be used as an accompaniment to other
       religious beliefs.

       Cordingley’s initial argument on appeal is that the magistrate erred in utilizing the test
adopted by the Tenth Circuit Court of Appeals in Meyers to determine whether his use of
marijuana was “religious.” Specifically, Cordingley contends the court’s reliance on Meyers was
erroneous since Meyers construes the RFRA, which was determined to be unconstitutional in
Flores. Rather, he asserts, the inquiry should focus on the plain language of the FERPA, which
“does not involve a micro-inspection of an individual’s belief system to determine whether a
belief is sincerely held or is an actual religious conviction” as is dictated by Meyers.
       Cordingley’s argument is unavailing. The fact the RFRA was held to be unconstitutional
as applied to the states is irrelevant; it continues to be applicable as to federal law, and we
specifically noted in White that the caselaw interpreting the RFRA is instructive in interpreting
the FERPA given that the Idaho legislature explicitly indicated it intended to adopt the RFRA’s
compelling interest test. White, 152 Idaho at 364-65, 271 P.3d at 1220-21. Although Meyers is



                                                  6
certainly not controlling precedent, as we discuss below, it provides a helpful framework for the
key inquiry of whether a particular practice is motivated by statutorily recognized “religion.”
Relatedly, Cordingley’s assertion that the FERPA does not allow for a “micro-inspection” of
whether a belief is an “actual religious conviction,” is in direct contravention to White (as well as
the overwhelming majority of both federal and state jurisprudence in this area) where we pointed
out that “just because [an individual] has claimed that his impetus for smoking marijuana is
religious, does not make it so for the purposes of the FERPA.” White, 152 Idaho at 369, 271 at
1225. As we explicitly stated, “To establish a free exercise defense, a defendant must first show
that his religion is bona fide and, by extension, that his conduct is actually motived by
statutorily-recognized religious beliefs.” Id. (emphasis added) (citation omitted).
       Accordingly, we turn to the salient inquiry in this case--whether Cordingley’s use of
marijuana was substantially motivated by “religion” such that it is protected pursuant to the
FERPA. 4 Although the FERPA defines the “exercise of religion” as “the ability to act or refusal
to act in a manner substantially motivated by a religious belief,” I.C. § 73-401(2), the statute
does not define “religion” or “religious belief,” and this issue has not been addressed by Idaho
appellate courts. Nor does the RFRA include such a definition. In addition, “religion” is one of
the few key terms, if not the only key term, of the First Amendment that the contemporary
United States Supreme Court has not authoritatively and comprehensively defined, which has
left lower courts to create various approaches to defining the term. Such an undertaking is not
easy--as the United States Supreme Court has long recognized, determining whether a belief or
practice is “religious” is a “difficult and delicate task.” Thomas v. Review Bd. of Indiana Emp’t
Sec. Div., 450 U.S. 707, 714 (1981). Accord Wisconsin v. Yoder, 406 U.S. 205, 215 (1972) (“[A]
determination of what is a ‘religious’ belief or practice entitled to constitutional protection may
present a most delicate question . . . .”); Africa v. Pennsylvania, 662 F.2d 1025, 1031 (3d Cir.


4
        On appeal, Cordingley’s counsel consistently characterizes Cordingley’s religion as
Rastafarianism, thus, providing a basis to argue Cordingley ascribes to a previously legally
recognized “religious” group. This characterization is belied by the record. Although
Cordingley indicated he was ordained in 1997 by a “Rastafarian Youth Group” and made
occasional references to Rastafarian beliefs in his testimony, including that the COCT celebrates
a Rastafarian holiday, Cordingley testified he is a Christian, whose current practices are based on
his membership in the COCT. He made no statements, or implicit references, that he continued
to be a practicing Rastafarian.


                                                 7
1981) (“[W]hen an individual invokes the first amendment to shield himself or herself from
otherwise legitimate state regulation, we are required to make such uneasy differentiations.”).
       When undertaking this difficult determination, however, there are some applicable
overarching principles. In United States v. Ballard, 322 U.S. 78, 86-88 (1944), the United States
Supreme Court declared that courts may not consider whether the party’s purportedly religious
beliefs are true or false. The Ballard Court added, “The First Amendment does not select any
one group or any one type of religion for preferred treatment. It puts them all in that position.”
Id. at 87. Furthermore, in Thomas, 450 U.S. at 714, the United States Supreme Court held that
“religious beliefs need not be acceptable, logical, consistent, or comprehensible to others in order
to merit First Amendment protection.” If there is any doubt about whether a particular set of
beliefs constitutes a religion, the court will err on the side of freedom and find the beliefs are a
religion. United States v. Meyers, 906 F. Supp. 1494, 1499 (D. Wyo. 1995).
       On the other hand, in Yoder, the United States Supreme Court explained:
               Although a determination of what is a “religious” belief or practice
       entitled to constitutional protection may present a most delicate question, the very
       concept of ordered liberty precludes allowing every person to make his own
       standards on matters of conduct in which society as a whole has important
       interests. Thus, if the Amish asserted their claims because of their subjective
       evaluation and rejection of the contemporary secular values accepted by the
       majority, much as Thoreau rejected the social values of his time and isolated
       himself . . . , their claims would not rest on a religious basis. Thoreau’s choice
       was philosophical and personal rather than religious, and such belief does not rise
       to the demands of the Religion Clauses.

Yoder, 406 U.S. at 215-16 (footnote omitted). 5
       Without definitive guidance from the Supreme Court, various circuit courts of appeals, as
well as state courts, have attempted to apply these principles by creating a variety of tests that
generally, but not completely, overlap. Most widely utilized is the multi-factor test, a version of
which was articulated by the Tenth Circuit Court of Appeals in Meyers, 95 F.3d 1475 and
utilized by the magistrate and district court in this case. The genesis of this approach was a



5
        In Wisconsin v. Yoder, 406 U.S. 205 (1972), the Supreme Court examined and
“balanced” the interests of the state and the defendants in determining whether the “exercise of
religion” by Amish who believed children should not attend school past a certain age, prevented
a criminal conviction for violating the State’s compulsory school attendance law.


                                                  8
concurring opinion in Malnak v. Yogi, 592 F.2d 197 (3d Cir. 1979), and a form of its analysis has
since been adopted by at least five of the federal circuit courts of appeals and numerous district
and state courts. Under this test, to help determine whether a particular set of beliefs qualifies as
“religious” under the RFRA or its state equivalent, a court examines the extent to which a party’s
asserted “religion” (1) addresses “deeper and more imponderable questions” of the meaning of
life, man’s role in the universe, moral issues of right and wrong, and other “ultimate concerns”;
(2) contains an “element of comprehensiveness”; and (3) the “formal, external, or surface signs
that may be analogized to accepted religions.” Id. at 208-09 (Adams, J., concurring). See also
Love v. Reed, 216 F.3d 682, 687-89 (8th Cir. 2000) (applying the Africa factors to determine
whether inmate’s vaguely Jewish beliefs and practices were “religious”); Alvarado v. City of San
Jose, 94 F.3d 1223, 1229 (9th Cir. 1996) (adopting the test utilized in Africa); Dettmer v.
Landon, 799 F.2d 929, 931-32 (4th Cir. 1986) (after considering the three Malnak indicia,
concluding the Church of Wicca is a religion protected by the First Amendment); Africa, 662
F.2d at 1032 (adopting the Malnak factors); Friedman v. S. Cal. Permanente Med. Grp., 125 Cal.
Rpt. 2d 663, 679-81 (Cal. Ct. App. 2002) (adopting the objective test of religion utilized in
Africa and Alvarado).
       The Myers test closely mirrors the concurring opinion in Malnak and the Africa opinion.
The defendant in Meyers was convicted of conspiracy to possess with intent to distribute
marijuana. He filed a motion to dismiss based on religious freedoms pursuant to the First
Amendment and the RFRA. To that end, he testified he was the “founder and Reverend of the
Church of Marijuana and that it is his sincere belief that his religion commands him to use,
possess, grow and distribute marijuana for the good of mankind and the planet earth.” Meyers,
95 F.3d at 1479. He testified the church members pray to the marijuana plant and believe that
joint smoking results in a sort of “peaceful awareness.” Meyers, 906 F. Supp. at 1504. The
district court found, and the Tenth Circuit affirmed, there was no dispute that Meyers’ beliefs
were sincerely held and were substantially burdened by the governmental action enforcing the
drug laws. Meyers, 95 F.3d at 1482. The question was whether these sincerely held beliefs were
“religious beliefs” or simply a “philosophy or way of life” and, thus, not subject to constitutional
or RFRA protection. Id.
       To aid in this determination, the district court reviewed numerous cases that sought to
define “religion” and from those cases developed a list of five factors, along with several


                                                 9
additional subfactors, which the Tenth Circuit subsequently approved and adopted: (1) ultimate
ideas; (2) metaphysical beliefs; (3) moral or ethical system; (4) comprehensiveness of beliefs;
and (5) accoutrements of religion. As to the latter factor, the court identified ten relevant
subfactors:    (a) founder, prophet, or teacher; (b) important writings; (c) gathering places;
(d) keepers of knowledge; (e) ceremonies and rituals; (f) structure or organization; (g) holidays;
(h) diet or fasting; (i) appearance and clothing; and (j) propagation. Id. at 1483-84; Meyers, 906
F. Supp. at 1502-03. Both the district court and the Tenth Circuit emphasized that no one factor
is dispositive. Instead, the factors should be viewed as criteria that, “if minimally satisfied”
would suggest a set of beliefs is a “religion.” Meyers, 95 F.3d at 1484; Meyers, 906 F. Supp. at
        6
1503.       Moreover, the district court noted that “[p]urely personal, political, ideological, or
secular beliefs probably would not satisfy enough criteria for inclusion” as a “religion.” Meyers,
906 F. Supp. at 1504.
        On appeal, the Tenth Circuit utilized the factors set forth by the district court and agreed
that Meyers’ beliefs were better described as a “philosophy and/or way of life” rather than a
“religion”:
                Marijuana’s medical, therapeutic, and social effects are secular, not
        religious . . . . Here, the Court cannot give Meyers’ “religious” beliefs much
        weight because those beliefs appear to be derived entirely from his secular beliefs.
        In other words, Meyers’ secular and religious beliefs overlap only in the sense
        that Meyers holds secular beliefs which he believes so deeply that he has
        transformed them into a “religion.”
                While Meyers may sincerely believe that his beliefs are religious, this
        Court cannot rely on his sincerity to conclude that his beliefs rise to the level of a
        “religion” and therefore trigger RFRA’s protections. Meyers is, of course,
        absolutely free to think or believe what he wants. If he thinks that his beliefs are a
        religion, then so be it. No one can restrict his beliefs, and no one should begrudge
        him those beliefs. None of this, however, changes the fact that his beliefs do not
        constitute a “religion” as that term is uneasily defined by law. Were the Court to
        recognize Meyers’ beliefs as religious, it might soon find itself on a slippery slope


6
        In contrast to Meyers, the Second Circuit Court of Appeals rejected the systematic
approach to defining “religion” and instead espoused a broader, subjective definition, holding
that for beliefs to be considered “religious” “[a]n individual claiming violation of free exercise
rights need only demonstrate that the beliefs professed are ‘sincerely held’ and in the individual’s
‘own scheme of things, religious.’” Ford v. McGinnis, 352 F.3d 582, 588 (2d Cir. 2003)
(quoting Fifth Ave. Presbyterian Church v. City of New York, 293 F.3d 570, 574 (2d Cir. 2002).
This, however, remains a minority position.


                                                 10
       where anyone who was cured of an ailment by a “medicine” that had pleasant
       side-effects could claim that they had founded a constitutionally or statutorily
       protected religion based on the beneficial “medicine.”

Meyers, 95 F.3d at 1484 (quoting Meyers, 906 F. Supp. at 1508).
       Our review of the authority discussed above leads us to determine the indicia of religion
discussed in Judge Adams’s concurring opinion in Malnak, as articulated by the Tenth Circuit
Court of Appeals in Meyers, presents the best method for defining what constitutes a religion for
the purposes of the FERPA. We believe a flexible application of the objective guidelines
identified in Meyers will enable courts in Idaho to make the often subtle distinction between a
religion and a secular belief system, which may be required in applying the FERPA. To
commence the inquiry, we turn to an examination of the Meyers factors as they apply to
Cordingley’s testimony regarding his “religion.”
A.     Meyers Factors
       1.     Ultimate ideas
       In describing this factor, the Meyers court noted, “Religious beliefs often address
fundamental questions about life, purpose, and death. As one court has put it, ‘a religion
addresses fundamental and ultimate questions having to do with deep and imponderable
matters.’” Meyers, 95 F.3d at 1483 (quoting Africa, 662 F.2d at 1032). “These matters may
include existential matters, such as man’s sense of being; teleological matters, such as man’s
purpose in life; and cosmological matters, such as man’s place in the universe.” Id. The district
court in Meyers concluded this factor was not met:
               During his discursive testimony about his ostensible religion, Meyers
       never mentioned any beliefs that dealt with “ultimate concerns” such as life,
       purpose, and death. The “Church of Marijuana” apparently has nothing to say
       about profound and sublime issues such as man’s sense of self, purpose in life,
       role in the world, existence in time, and being in space. Meyers neither
       mentioned nor discussed any beliefs that respond to the sorts of concerns that
       most other religions address: a fear of the unknown, the pain of loss, a sense of
       alienation, feelings of purposelessness, the inexplicability of the world, and the
       prospects of eternity. The Court simply was unable to discern anything ultimate,
       profound, or imponderable about Meyers’ beliefs.

Meyers, 906 F. Supp. at 1505.




                                               11
       In United States v. Quaintance, 471 F. Supp. 2d 1153 (D.N.M. 2006), the United States
District Court addressed this factor in the context of determining whether several defendants,
who testified they utilized marijuana as part of their religious practice as members of the
“Church of Cognizance,” could invoke the RFRA as a defense to their charges of possession
with intent to distribute the drug. The defendants testified they used marijuana as a “sacrament
and deity and that the consumption of marijuana is a means of worship.” Id. at 1155. In
addressing the “ultimate ideas” prong of the Meyers test, the court examined Quaintance’s
testimony that the “purpose of life is to live a good life and help others,” as well as to achieve
“the longest life that you can live.” Quaintance, 471 F. Supp. 2d at 1157. Quaintance also
testified that the purpose of the church “is to try to . . . bring people around to the right way of
life. . . . [T]here[] [are] two paths, the broad path through destruction and the narrow path
through righteousness.”      Id.   The district court concluded that although the Church of
Cognizance “attempts to answer questions regarding the purpose of life” it did not believe the
answers were sufficient to qualify as “ultimate ideas” within the meaning of Meyers.
Quaintance, 471 F. Supp. 2d at 1157.          Specifically, the court concluded there is nothing
“ultimate, profound, or imponderable” about Quaintance’s description of the purpose of life and
that living as long as possible is a “relatively simplistic purpose confined to the physical world”
as opposed to a “comprehensive, profound, inexplicable, or imponderable religious philosophy
that addresses purpose in relationship to the spiritual or intangible world.” Id. The court also
noted that, even if the defendants’ definition of the purpose of life qualifies as an “ultimate idea,”
their beliefs did not address other ultimate ideas identified in Meyers, including life and creation;
fear of the unknown; the pain of loss; a sense of alienation; and the inexplicability of the world;
or existential or cosmological concerns, such as an individual’s existence; his place in the
universe; the nature or natural order of the universe; and the origin, structure, and space-time
relationships of the universe. Quaintance, 471 F. Supp. 2d at 1157. Finally, the court noted that
although Quaintance testified as to his beliefs regarding an afterlife, he also testified that each
member of the Church of Cognizance was allowed to have their own beliefs on the subject,
leading the court to conclude that neither his nor the church’s beliefs on the matter provided a
“uniform answer to questions regarding the prospects of eternity or an afterlife.” Id. at 1157-58.
Therefore, the court concluded that because the defendants’ beliefs did not address the




                                                 12
fundamental questions answered by most religions, their beliefs did not satisfy the “ultimate
ideas” criterion. Id. at 1158.
       Cordingley’s articulated beliefs are analogously limited in regard to addressing “ultimate
ideas.” He testified the COCT was established as a means of “taking negatives and changing
them into positives with the use of [marijuana] sacraments.” He indicated the church’s belief is
that the purpose of the church is helping people, through the use of the marijuana sacrament, to
“get back in touch with their spiritual self” so they can “spiritually connect to the universe, with
their creator” and “become a better person inside.” When asked whether the COCT members
believe in “God” as the “ultimate creator,” Cordingley indicated their primary belief is that they
are “all spiritual brothers and sisters” and knowing that the use of the term “God” offends some
people, they do not believe in the concept as a “singular” issue, but rather as being “the
universe.” Similar to Quaintance, even if we conclude these statements regarding the use of
marijuana to become a “better” person through connecting with one’s spirituality constitutes an
“ultimate idea,” the COCT does not appear to address any other ultimate concerns identified in
Meyers, including life and creation; fear of the unknown; the pain of loss; a sense of alienation;
and the inexplicability of the world; or existential or cosmological concerns, such as an
individual’s existence; his place in the universe; and the origin, structure, and space-time
relationships of the universe. Put another way, aside from an abstract belief that marijuana
places one “in touch with their spiritual self,” the COCT does not address the fundamental
questions answered by most religions. On this basis, this factor was not met.
       2.      Metaphysical beliefs
       In describing this factor, the Meyers court stated:
       Religious beliefs are often ‘metaphysical,’ that is, they address a reality which
       transcends the physical and immediately apparent world. Adherents to many
       religions believe that there is another dimension, place, mode, or temporality, and
       they often believe that these places are inhabited by spirits, souls, forces, deities,
       and other sorts of inchoate or intangible entities.

Meyers, 95 F.3d at 1483. In considering this criterion, the district court in Meyers rejected the
defendant’s argument that his beliefs were metaphysical because smoking induced an altered
state of being. Meyers, 906 F. Supp. at 1505. The court explained that the mere fact Meyers
testified that smoking marijuana induced an altered state of being, did not mean it was
metaphysical; rather, Meyers’ altered state was limited to a physical and not spiritual end. Id.


                                                13
He “never equated marijuana smoking with a spiritual dimension, mystical plane, or transcendent
reality” and “did not assert that smoking marijuana lofts him into the realm of the religious.” Id.
       The Quaintance court distinguished Meyers, concluding the defendants presented
evidence indicating they “consume marijuana to reach a spiritual end.” Quaintance, 471 F.
Supp. 2d at 1159. Specifically, the court pointed out the defendants testified they believe
cannabis is a “‘spiritual force that has the ability to accomplish things in the physical world,’”
and it “allows a person to ‘act in furtherance of . . . the agenda of the divine mind . . . sort of like
thought implantation.’” Id. Although characterizing this evidence as “weak,” the court found
the defendants met the criteria, relying on the Tenth Circuit’s admonition that the Meyers
“factors should be seen as criteria that, if minimally satisfied, counsel the inclusion of beliefs
within the term ‘religion.’” Quaintance, 471 F. Supp. 2d at 1159 (emphasis added) (quoting
Meyers, 95 F.3d at 1484).
       Likewise in this case, Cordingley has satisfied the metaphysical requirement. He testified
that, as a member of the COCT, he uses marijuana as a “sacrament” in the form of prayer to
connect him to his higher power and put him in a state of spirituality. He further testified that
through the use of cannabis, he becomes “spiritually enhanced” and it “elevates [him] to a
process . . . . where [he] can effectively communicate with [his] God.” He testified that
marijuana is viewed by the COCT members as “entheogenic,” meaning it “creates the spirit of
God within.” As a COCT minister, he utilizes the marijuana sacrament as a means to help heal
people with certain mental, physical, and spiritual needs.         On this basis, like the court in
Quaintance, Cordingley at least minimally satisfied this criterion as set forth in Meyers.
       3.      Moral or ethical system
       The Tenth Circuit explained a moral or ethical system in Meyers as follows:
       Religious beliefs often prescribe a particular manner of acting, or way of life, that
       is “moral” or “ethical.” In other words, these beliefs often describe certain acts in
       normative terms, such as “right and wrong,” “good and evil,” or “just and unjust.”
       The beliefs then proscribe those acts that are “wrong,” “evil,” or “unjust.” A
       moral or ethical belief structure also may create duties--duties often imposed by
       some higher power, force, or spirit--that require the believer to abnegate
       elemental self-interest.

Meyers, 95 F.3d at 1483. The district court in Meyers, as well as the Tenth Circuit, ultimately
rejected Meyers’ argument that his church’s motto of “Give a hand up, not a hand out” (by



                                                  14
helping alcoholics and drug addicts kick their habits) constituted a moral or ethical system.
Meyers, 906 F. Supp. at 1505. The district court concluded that, although a laudable goal, the
motto did not answer questions as to how adherents should live their lives, including what
behavior is allowed and forbidden; nor did it include any commands that believers abandon their
base self-interest. Id. at 1505.
        Here, when asked whether the COCT teaches its members how to behave in society and
whether the church has a code of conduct, Cordingley answered in the affirmative. When asked
what happens to a member of the church if they violate the code of conduct, he answered:
                It depends upon the severity of it. We usually give the person the choice
        of what they think they need to do. Then, as a board of directors, we decide
        because there’s a lot of people that try to use it as a scapegoat.
                People try to--even in Oregon, a man came across our website and tried to
        use it as a means of defense, but he tried to use it after the fact that, you know, he
        had been arrested.

        From this record, Cordingley did not present evidence sufficient to indicate the COCT
ascribes to a moral or ethical standard as defined by Meyers. There is simply no evidence for us
to evaluate because, although Cordingley indicated the COCT has a code of conduct, he did not
elaborate further, and we are, therefore, unable to ascertain the nature of this code. 7
        4.      Comprehensiveness of beliefs
        As to the comprehensiveness of beliefs factor, the Tenth Circuit stated:
        Another hallmark of “religious” ideas is that they are comprehensive. More often
        than not, such beliefs provide a telos, an overreaching array of beliefs that
        coalesce to provide the believer with answers to many, if not most, of the
        problems and concerns that confront humans. In other words, religious beliefs
        generally are not confined to one question or a single teaching.

Meyers, 95 F.3d at 1483. Based on the monofaceted nature of the defendant’s beliefs in Meyers,
which was focused entirely on the use of marijuana, the district court held his beliefs were not
comprehensive: “There is nothing comprehensive about Meyers’ beliefs. He worships a single
plant; as he put it, the marijuana plant is ‘the center of attention.’ . . . Indeed, as the Court sees it,

7
         We do note that from the context of Cordingley’s testimony, it appears the code of
conduct to which he was referring pertained to members’ handling of the marijuana sacrament.
If so, this would almost certainly not amount to the establishment of a moral or ethical system as
contemplated in Meyers.


                                                   15
it would be difficult to conceive of a more monofaceted ‘religion.’” Meyers, 906 F. Supp. at
1506.
        The Quaintance court similarly concluded the defendants’ beliefs were so singularly
focused on the use of marijuana that they were not “comprehensive” within the meaning of
Meyers, pointing out testimony that the “central tenet” of the Church of Cognizance was
consuming marijuana. Quaintance, 471 F. Supp. 2d at 1162. In addition, the Quaintance court
concluded the defendants’ beliefs could not be considered comprehensive because they were not
uniform. Id. Specifically, the court pointed out that each member of the Church of Cognizance
was entitled to adopt his or her own individual beliefs and concluded that a “set of beliefs cannot
be comprehensive if the sole shared belief concerns marijuana.” Id. “Defendants’ singular belief
in the power of marijuana (even if that belief allegedly provides Defendants with a
comprehensive set of answers to life’s problems),” the court surmised, “is insufficient as a matter
of law to constitute a ‘comprehensive’ set of religious beliefs.” Id. at 1163.
        Cordingley’s testimony makes clear the beliefs of the COCT are strikingly similar to the
beliefs addressed in both Meyers and Quaintance in terms of being singularly focused on the
consumption of marijuana. As mentioned above, Cordingley testified he created the ministry for
the purpose of “taking negatives and changing them into positives with the use of entheogenic
sacraments.” 8 When asked whether he could exercise his religion without the use of cannabis,
Cordingley answered in the negative, stating the church is “designed specifically for the use of
entheogenic sacraments to help us get in touch with our spiritual self, in order to obtain
enlightenment.” (Emphasis added.) Cordingley further testified the reason one would join the
COCT would be to use marijuana as a sacrament and participation in the church would be
“pointless” without the use of marijuana. The role of the COCT as singularly based on the use of
marijuana was further made clear by Cordingley’s testimony that the COCT is a “companion” to
the individual faith structures of each member (using the examples of Buddhists and members of
the LDS church), where each member pursues his own faith, but members are united through
their use of marijuana under the auspices of the COCT. Cordingley described no other beliefs,
practices, sacraments, or the like that did not pertain to the use of marijuana. The COCT’s


8
       The only “entheogenic” sacrament identified by Cordingley in the entirety of his
testimony was marijuana.


                                                 16
singular focus on the use of marijuana is insufficient as a matter of law to constitute a
“comprehensive” set of religious beliefs as defined in Meyers. See Quaintance, 471 F. Supp. 2d
at 1163.
       5.      Accoutrements of religion
       In describing the final factor, which is comprised of ten subfactors, the Tenth Circuit
explained, “By analogy to many of the established or recognized religions, the presence of
[various] external signs may indicate that a particular set of beliefs is ‘religious.’” Meyers, 95
F.3d at 1483. We address each in turn.
               a.      Founder, prophet, or teacher
       “Many religions have been wholly founded or significantly influenced by a deity, teacher,
seer, or prophet who is considered to be divine, enlightened, gifted, or blessed.”            Id.   In
evaluating this criterion, the district court in Meyers explained:
               Although Meyers founded the church in 1973, he does not claim he alone
       possessed the kind of spiritual wisdom, ethereal knowledge, or divine insight that
       often leads to the founding of a religion. Meyers calls himself a “Reverend” of
       the church, but does not assert that he alone is fit for that role, and does not
       contend that he is divine, enlightened, or gifted. The Church of Marijuana
       apparently has no founder or teacher similar to an Abraham, Jesus, Mohammed,
       Buddha, Confucius, Krishna, Smith, or Black Elk.

Meyers, 906 F. Supp. at 1506.
       Cordingley’s testimony in this case was somewhat ambiguous. Like Meyers, Cordingley
testified he founded the church, but did not claim he alone possessed any particular insight. In
addition, Cordingley also calls himself a “Reverend” of the COCT, but did not assert that he
alone is fit for the role, or that he is “divine, enlightened, or gifted” in any special manner as the
founder of a religion. When asked who he considered to be the “founder or the prophet or the
teacher” of his religion, he answered that it was “Jesus Christ.” From the context of his
testimony as a whole, however, he seemed to be stating that since he considered himself a
Christian as well as a member of the COCT, Jesus Christ is the founder of his brand of religion
as opposed to being the founder of the COCT specifically, which was Cordingley himself. On
this basis, Cordingley did not satisfy this subfactor.
               b.      Important writings
       “Most religions embrace seminal, elemental, fundamental, or sacred writings. These
writings often include creeds, tenets, precepts, parables, commandments, prayers, scriptures,

                                                 17
catechisms, chants, rites, or mantras.” Meyers, 95 F.3d at 1483. In Meyers, the district court
concluded the book Meyers asserted was his “bible” did not qualify as a sacred writing for the
purpose of this subfactor because it was merely a collection of information on marijuana, without
purporting to be a sacred text and bearing no resemblance to recognized religious works that
touch upon “lofty or fundamental issues.” Meyers, 906 F. Supp. at 1507.
       Here, Cordingley testified that “the Bible and all sacred writings and text” constituted his
religion’s “important writings.” He further stated the Bible supports his use of marijuana as a
sacrament, but he did not expand on this point in any meaningful respect.             In addition,
Cordingley has referenced his “religion” as Rastafarianism, which he in no way ties to the Bible.
Further, members of the COCT include atheists, who are clearly not Bible-based. Cordingley’s
reference to his companion use of the Bible does not make it an important writing for his
asserted religion or church; therefore, he has not met this factor.
               c.       Gathering places
       “Many religions designate particular structures or places as sacred, holy, or significant.
These sites often serve as gathering places for believers. They include physical structures, such
as churches, mosques, temples, pyramids, synagogues, or shrines; and natural places, such as
springs, rivers, forests, plains, or mountains.” Meyers, 95 F.3d at 1483. In evaluating this
criterion, the district court in Meyers explained:
              Although the Church of Marijuana apparently has a building of some sort
       at which members gather to smoke marijuana, Meyers did not assert that the
       building was in any way holy, sacred, or significant. The building in which
       church members gather apparently has no larger significance to them, as might a
       synagogue, mosque, temple, or shrine.

Meyers, 906 F. Supp. at 1507.
       Similarly in Quaintance, the court found this subfactor was not satisfied where the
Church of Cognizance had no official gathering place for its members, but rather each member’s
residence was considered an individual place of worship. Quaintance, 471 F. Supp. 2d at 1166.
Here, Cordingley testified that the COCT has “all kinds of different gathering places” and they
gather every other Sunday at a different place. He indicated it was not necessary to have a
building to “introduce [the] sacrament to [his] believers.” Like the churches in Meyers and
Quaintance, the COCT does not have a particular gathering place imbued with meaning, and this
subfactor is not met.


                                                 18
               d.     Keepers of knowledge
        “Most religions have clergy, ministers, priests, reverends, monks, shamans, teachers, or
sages. By virtue of their enlightenment, experience, education, or training, these people are
keepers and purveyors of religious knowledge.” Meyers, 95 F.3d at 1483. In Meyers, although
the defendant asserted he was a “Reverend” in the Church of Marijuana, he did not testify as to
how he obtained this position, how or if he was qualified (i.e., through special training,
experience, or education), or about any special duties he had as a result of his position. On this
basis, the Meyers district court concluded this subfactor was not met. Meyers, 906 F. Supp. at
1507.
        In Quaintance, the court also found the subfactor was not met, determining there could
not be keepers of knowledge in the Church of Cognizance because there was no uniform set of
knowledge to keep and even though the defendants testified they were such keepers of
knowledge, they had no special duties and did not provide any special teaching or guidance.
Quaintance, 471 F. Supp. 2d at 1167. Here, Cordingley testified that as one of the “keepers of
knowledge” in the COCT, he was responsible for the spiritual welfare of his congregation,
introducing others to the church, and explaining the tenets of the church. As a minister, he was
also imbued with the responsibility to carry and administer the sacrament. But as in Quaintance,
there is no uniform set of knowledge for which Cordingley is the keeper. While he may explain
the tenets of the church, this has nothing to do with religious knowledge, only how the COCT
works and its use of the sacrament for these beliefs. This subfactor is not met.
               e.     Ceremonies and rituals
        “Most religions include some form of ceremony, ritual, liturgy, sacrament, or protocol.
These acts, statements, and movements are prescribed by the religion and are imbued with
transcendent significance.” Meyers, 95 F.3d at 1483. The Meyers district court concluded that
because the Church of Marijuana only has one ceremony or ritual, “to smoke and pass joints,”
and had no services, prayers, liturgy, sacraments, or blessings such as baptism or marriage, this
subfactor was not met. Meyers, 906 F. Supp. at 1507. Likewise in Quaintance, the district court
found this subfactor was not met, noting the Church of Cognizance had only one ceremony or
ritual--the consumption of the “sacrament” of marijuana--which was not accompanied by any
ceremony or ritual; rather, members were allowed to worship through the use of the sacrament
any time they wanted, individually. Quaintance, 471 F. Supp. 2d at 1168.


                                                19
       Cordingley’s testimony established the COCT can be distinguished from the churches in
Meyers and Quaintance in this regard. Cordingley identified the “sacrament” as a ritual (which
includes prayer) that members engage in during their bi-weekly meetings. Also, in addition to
using marijuana in his own personal daily prayer, Cordingley also described the rituals
surrounding the actual administration of the “sacrament” to those in “any time of need.”
Specifically, the sacrament is placed in a chalice, the minister raises it above his head, thanks
God for the sacrament and the comfort it provides, and prays it will bring comfort to the afflicted
person. He also indicated that, as a minister in the COCT, he performs marriages and the church
performs baptisms with “holy anointing oil which is fire baptism.” Cordingley has presented
evidence that we will assume for this analysis satisfies this subfactor.
               f.      Structure or organization
       “Many religions have a congregation or group of believers who are led, supervised, or
counseled by a hierarchy of teachers, clergy, sages, priests, etc.” Meyers, 95 F.3d at 1483. In
evaluating this subfactor, the district court in Meyers noted the Church of Marijuana had
approximately 800 members, twenty of whom were considered “teachers.” Meyers, 906 F. Supp.
at 1507. Although Meyers did not explain what the teachers did, giving him the “benefit of the
doubt,” the court assumed that as the “Reverend” of the Church of Marijuana, Meyers was the
foremost church member and the teachers were immediately below him. Id. In Quaintance, on
the other hand, the court concluded this subfactor was not met because the Church of Cognizance
was comprised of independent entities entitled to adopt their own beliefs and although the church
had “enlightened cognoscenti,” the members of the church are not led, supervised, or counseled
by any of these cognoscenti. Quaintance, 471 F. Supp. 2d at 1168.
       Here, Cordingley testified that each COCT congregation consists of five to twenty
members who are overseen by a minister. 9 The COCT’s leadership consists of the president
(Cordingley), a vice president, and a secretary. Cordingley testified he was responsible for the
spiritual welfare of his congregation, introducing others to the church, explaining the tenets of
the church, and carrying and administering the sacrament. Given the testimony as to structure
and leadership, we will again assume that Cordingley has minimally satisfied this subfactor.



9
       There is no evidence in the record as to how many total members belong to the COCT.


                                                 20
               g.      Holidays
       “As is etymologically evident, many religions celebrate, observe, or mark ‘holy,’ sacred,
or important days, weeks, or months.” Meyers, 95 F.3d at 1483. Cordingley testified that
members of the COCT celebrate all major holidays, including Christmas and Easter, as well as a
Hindu holiday, a Rastafarian holiday, and Earth Day. However, there is no testimony as to how
these holidays relate in any way to Cordingley’s religion or tenets of the COCT. There is no
testimony that practitioners of the religion or members of the COCT accept the basis for such
holidays.   Again, certain members, by definition, do not recognize Christian holidays.
Accordingly, this subfactor is not met.
               h.      Diet or fasting
       “Religions often prescribe or prohibit the eating of certain foods and the drinking of
certain liquids on particular days or during particular times.” Id. Cordingley testified that
ministers are required to fast and pray, usually for a day, prior to preparing “holy anointed oil.”
He did not testify as to any particular diet or fasting prescribed incident to religious beliefs
separate from a minister’s preparation of a sacrament. In other words, diet or fasting is not a
religious belief of members of the religion or church. Even so, we will assume for this analysis
that this subfactor is minimally met.
               i.      Appearance and clothing
       “Some religions prescribe the manner in which believers should maintain their physical
appearance, and other religions prescribe the type of clothing that believers should wear.” Id. at
1483-84. Cordingley testified there was no prescription as to the type of clothing believers
should wear, and thus, this subfactor is not met.
               j.      Propagation
       “Most religious groups, thinking that they have something worthwhile or essential to
offer non-believers, attempt to propagate their views and persuade others of their correctness.
This is sometimes called ‘mission work,’ ‘witnessing,’ ‘converting,’ or proselytizing.” Id. at
1484. We can ascertain no evidence in the record as to this subfactor, and thus, it is not met.
B.     Summary
       Upon examination of the Meyers factors as they apply to this case, Cordingley has not
satisfied his burden. On one hand, it may be said that to some degree the COCT is comprised of
a structure containing some of the “accoutrements of religion” as we assumed above. In this


                                                21
regard, the COCT is distinguishable from the churches in cases where courts have found the
free-for-all nature of the church’s practices a significant factor in coming to the conclusion they
did not constitute a statutorily recognized “religion.” See State v. Pedersen, 679 N.W.2d 368,
376 (Minn. Ct. App. 2004) (noting the defendant’s marijuana use was not “a communal religious
belief”); State v. Brashear, 593 P.2d 63, 68 (N.M. Ct. App. 1979) (noting there was no evidence
the defendant’s asserted religious belief in using marijuana was espoused by any organization or
was a principle, tenet, or dogma of any organization of which he was a member). In addition, the
COCT espouses beliefs surrounding the use of marijuana considered “metaphysical” in that they
involve prayer and, for some members, a belief in “God.”            On the other hand, however,
Cordingley has clearly failed to meet at least three of the five overall factors, including the
question of whether the COCT addresses “ultimate ideas,” has a “moral or ethical system,” and
the “comprehensiveness of beliefs.” 10 Most glaringly, the COCT is singularly focused on the use
of marijuana to a degree that has consistently been found not to be indicative of statutorily
recognized religious practice. We also note Cordingley’s testimony, where he appeared to take
pains to distinguish the COCT as a means of spirituality rather than a “religion” itself:
       [Cordingley]: But the main factor is helping people to get in touch with their
                     spiritual self to understand we are all children, you know, of the
                     universe in a spiritual way.
                              So it connects us not just on a level here but on a level--so
                     as far as, you know, Buddha, Rasta, Hindu, Christian--we all rise
                     above the religious level, which is the secular level, and
                     intermingle as spiritual brothers and sisters.
                              So we leave discrimination and prejudice by the wayside.
                     A lot of times, with religion, they tend to be more prejudiced or
                     discriminatory if you don’t want to be a part of the religion or this
                     or that.
                              You can’t play with them. You can’t marry them. And it
                     shouldn’t be that way. We should all be able to interconnect with
                     one another spiritually.
                              So that’s what the Church of Cognitive Therapy is about.
                     It’s about teaching people that they are spiritual human beings.
                     And it’s a companion to religion, whatever religion you are.
                              It would be, you know, a means of discovering your
                     spirituality because a lot of people who go to church just, frankly,


10
       As noted, Cordingley minimally satisfied some of the accoutrements of religion
subfactors.


                                                 22
                       aren’t spiritual human beings. They are there for the religion, to be
                       seen by everybody else. It’s more of a secular deal.
                               That’s where this conflict has arisen is whether they are
                       secular beliefs or whether they are, you know--religion, quite
                       frankly, directly comes from, you know, the secular community.
                               So there is a lot of definitions that need to be rewritten.
                       Religion versus spirituality. You know, on the spiritual sense,
                       there’s a need, you know, for people to get in contact with their
                       spiritual self, above the religious part.

       [The Court]: So even within your community, there are those with certain types
                    of so-called mainstream religions--Rasta, Buddhists, Christian.
                            But many others are simply willed as spiritual beings with
                    no defined preference towards a religion.

       [Cordingley]: Correct.
                     ....
                             It’s called a collective consciousness, ultimately, as far as
                     consciousness, if you will--
                     ....
                     --where people get spiritually to a certain level to where, you
                     know, they communicate beyond the need for, I guess you would
                     say, a structured, religious-type atmosphere--
                     ....
                     --because some people, quite frankly, need that structure to tell
                     them what to do.
                     ....
                             Some people don’t take upon themselves, you know, the
                     ability to go out and study sacred texts or cultures or forms of
                     religion and spirituality. It didn’t just come to this, you know,
                     overnight.
                             I have been studying my whole lifetime. You know,
                     spirituality is what took me out of religion.

(Emphasis added.) It is clear from this discussion that Cordingley repeatedly distinguished the
COCT from the typical religious structure, going as far as to claim it is not a religion itself, but
rather an accompaniment to members’ other self-contained religious beliefs (or nonbelief since
those who do not ascribe to other religious beliefs are welcome). Although Cordingley’s own
characterization of the COCT is not dispositive, it does provide valuable insight into the nature
of the church.    Despite evidence that the COCT has religious aspects, we agree with the
magistrate and district court and are not convinced it amounts to the practice of a “religion”
protected by the FERPA. As Cordingley testified, the COCT’s sole purpose is to facilitate the


                                                23
use of marijuana, as an accompaniment to a member’s other religious (or nonreligious) beliefs,
and we do not believe this is analogous to the practice of “religion” intended to be protected by
the Act. 11
                                                III.
                                         CONCLUSION
        Cordingley fails to show his use of marijuana as a member of the COCT comprises an
exercise of “religion” such that it is protected by the FERPA. Accordingly, we conclude the
magistrate did not err in determining Cordingley did not carry his burden to show his use of
marijuana was “religious.” Therefore, we affirm the district court’s decision, on intermediate
appeal, affirming the magistrate’s denial of Cordingley’s motion to dismiss the possession of
marijuana and paraphernalia charges.
        Judge LANSING and Judge GRATTON CONCUR.




11
        Various courts have analyzed the issue and concluded that a blanket ban on “any
place/any time” marijuana use is the least restrictive means. The Arizona Supreme Court has a
good analysis of this issue in State v. Hardesty, 214 P.3d 1004, 1009 (Ariz. 2009). However,
there are insufficient facts in the record to reach this issue as neither lower court addressed it in
their decision, the facts needed for analysis were not developed on the record, and it was not
sufficiently briefed by the parties on appeal.


                                                 24